Citation Nr: 1504789	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-30 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.  He died in January 2010.  The appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  Jurisdiction of the claims file is currently with the VA Philadelphia Pension Center.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

VA received the appellant's application for payment of VA burial benefits in March 2011, including a January 2010 statement of account from the funeral home showing a balance of unpaid expenses.  Likewise, a February 2014 record of phone contact with the funeral home also indicates a balance of unpaid expenses.


CONCLUSION OF LAW

At the time of the appellant's application for burial benefits, the funeral home director was the proper claimant, as the submitted account statements indicate that portions of the Veteran's burial expenses remained unpaid, and the appellant has no legal entitlement to VA burial benefits.  38 U.S.C.A. §§ 2302(a), 2303(a)(b) (West 2014); 38 C.F.R. §§ 3.1700, 3.1701, 3.1702, 3.1703, 3.1704, 3.1705, 3.1706 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Burial Benefits

The appellant filed a claim for entitlement to burial benefits in March 2011.

If a veteran dies as a result of a service-connected disability or disabilities, an amount may be paid toward the veteran's funeral and burial expenses.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1704 (2014).  However, since the Veteran's death was not the result of a service connected disability, entitlement to burial benefits based on 38 C.F.R. § 3.1704 must be denied.  Id.

Under 38 C.F.R. § 3.1705(b), in the case of a deceased veteran who at the time of death was in receipt of VA compensation or pension, VA at the Secretary's discretion, having due regard to the circumstances in each case, may pay a sum not exceeding $300 to such person as the Secretary prescribes to cover the burial and funeral expenses of the deceased veteran and the expenses of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1705.  In addition, if the eligible Veteran was not buried in a national cemetery, an additional sum not to exceed $700.00 is payable for a plot allowance.  38 U.S.C.A. § 2303(b).

In addition to the proper claim form, a claimant for such benefits is required to submit: (1) proof of the Veteran's death and (2) a statement certifying that the claimant incurred burial, plot, or interment, or transportation costs of the deceased.  38 C.F.R. § 3.1703 (2014).

For claims received before July 7, 2014, as is the case here, the priority of payment for a claim for reimbursement or direct payment of burial expenses is as follows (1) a funeral director if any balance of a bill for burial or funeral expenses is unpaid, or (2) individual whose personal funds were used to pay burial, funeral, and transportation expenses, or (3) executor or administrator of the estate for the Veteran or the estate of the person who paid the expenses of the Veteran's burial or provided such services.  38 C.F.R. § 3.1702 (c)(1) (2014).  Claims for plot or interment allowance follow similar priority guidelines, essentially listing the funeral director as having top priority if he or she provided plot or interment services and the entire bill or any balance thereof is unpaid.  38 C.F.R. § 3.1702 (c)(2) (2014).

The appellant filed a claim for burial benefits in March 2011.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder and was in receipt of a total disability rating based on individual unemployability (TDIU).  The record reflects that the Veteran was buried in January 2010.  A January 2010 statement of account from the funeral home director indicates that the appellant owed $12,246.71 dollars in conjunction with the Veteran's burial.  A record of a February 2014 telephone contact between the RO and the funeral home, with regard to the Veteran's burial, notes that the appellant still owed $ 2,341.71 dollars.

It is important for the appellant to understand that this is a very limited VA program to help Veterans with their final expenses.  The Board finds no legal basis for the appellant's entitlement to burial benefits under the law.  Because the record shows that at the time of her claim in March 2011 the funeral bill had not been paid in full, the funeral director, not the appellant, was the proper claimant.  In short, she lacks legal standing to pursue a claim for reimbursement for burial benefits.  With no other documentation submitted by the appellant to revise those account statements, VA is precluded, by law, from making payment for the Veteran's burial expenses to the appellant rather than to the funeral director.

In a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, payment of VA burial benefits is not warranted.

II. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

With respect to the appellant's claim, the appellant was notified in the June 2011 rating decision that her claim could not be granted because the funeral director is the proper claimant since records showed that burial expenses remained unpaid.  She was specifically told that if she paid the expenses she could reapply for the allowance.  

Nevertheless, because the law, and not the evidence, is dispositive, additional factual development would have no bearing on the ultimate outcome.  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation rather than consideration of the factual evidence.  Accordingly, the VCAA can have no effect on this appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 'because the law as mandated by statute and not the evidence is dispositive of the claim').

ORDER

Entitlement to burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


